DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110123807 by Jun et al.
Jun describes thermally expandable microspheres.
Regarding claim 1, Jun describes heat expandable microspheres with a thermoplastic shell and volatile blowing agent encapsulated therein (abstract). The thermoplastic resin has as a polymerizable component a cross-linkable monomer having two acrylate groups (“di(meth)acrylate”), which is a subset of “acryloyl” (paragraph 19). Jun describes the molecular weight of the crosslinking monomer as more than 500 (paragraph 17, 21). 

Regarding claim 2, Jun describes for example polybutadiene di(meth)acrylate (paragraph 19). The acrylate groups account for the instant R1-O and O-R3 structure and R2 is met by polybutadiene, which is a polymer chain with a repeating unit with carbon-carbon reactive double bond. 

Regarding claims 3 and 4, polybutadiene diacrylate (paragraph 19) meets “diene” and “butadiene”. 

Regarding claim 5, Jun describes nitrile monomers (paragraph 65). 

Regarding claim 6, Jun describes expanding the microspheres (paragraph 86). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110123807 by Jun et al in view of US 5180752 by Melber et al.
Jun is described above.
Regarding claim 7, Jun describes expanding the microspheres (paragraph 86) but is silent as to their having a coating of fine particles but broadly describes presence of “other agents” in the production of the microspheres (paragraph 75). 
Melber describes post-synthesis handling of microspheres.
Melber describes adding a surface barrier coating to prevent agglomeration and surface bonding between the microspheres (abstract). The surface barrier is a free flowing solid, i.e. particulate (col 8 ln 64, col 9 ln 7-8) which adheres to the surface of the microspheres (col 9 ln 15-20). Melber describes the microspheres as expanded after coating the microspheres, so the surface barrier coating is present on the expanded spheres (col 12 ln 59-65). It would be obvious to one of ordinary skill to add the surface barrier coating of Melber to the microspheres synthesized in Jun in order to prevent agglomeration of the microspheres. 

Regarding claim 12, Melber describes blending the expanded microspheres with a polymer binder system as a constituent in syntactic foam formulations (col 3 ln 55-60). 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110123807 by Jun et al in view of “Structural foam molding with microspheres” by Batra. 
Jun is described above. 
Regarding claims 8 and 10, Jun generally describes application of his microspheres in the realms which require lightness, insulation, soundproofing, shock absorption etc. (paragraph 60) but is silent as to the specific uses of the microspheres. 
Batra describes a specific use of expandable microspheres in structural foam molding.
Batra describes structural foam molding as incorporating less-dense gas into plastic formulations (p.30 col 1 paragraph 1-2), i.e. it is an application which requires lightness. Batra describes incorporating microspheres into plastics (instant base component) (p.30 col 2 final paragraph). Batra states that by adding microspheres in lieu of other gas expansion agents the voids are closed-cell and yield a smooth surface free of cracks among other advantages (p.30 col 2 paragraph 1; p.32 col 1 paragraph 2). Thus it would be obvious to one of ordinary skill to use the microspheres of Jun in the specific lightness-required application of structural foam in order to make structural foam with smooth surfaces, or any of the other advantages listed on p.32 col 1 paragraph 2.
Regarding the addition before (claim 8) or after expansion (claim 10) of the microspheres, Batra describes expansion after addition (p.30 col 3 final paragraph) and describes using pre-expanded microspheres as well (p.32 col 1 penultimate paragraph). 

Regarding claim 9, Batra describes injection molding to arrive at a formed article (p.30 col 3 paragraph 2). 

Regarding claim 11, Batra describes using pre-expanded microspheres (p.32 col 1 penultimate paragraph) for shaping processes where no heat is involved. Specific shaping processes include injection molding, extrusion, blow molding, calendaring, and rotational molding (p.32 col 1 final paragraph); i.e. making a formed article. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110123807 by Jun et al in view of US 5180752 by Melber et al in further view of “Structural foam molding with microspheres” by Batra.
Jun is described above.
Jun and Melber broadly describe applications of the microspheres but are silent as to specific formulations. Jun generally describes application of his microspheres in the realms which require lightness, insulation, soundproofing, shock absorption etc. (paragraph 60) but is silent as to the specific uses of the microspheres. Melber describes using them in syntactic foam formulations (col 3 ln 55-60), but does not specify the forming or molding.
Batra describes a specific use of expandable microspheres in structural foam molding.
Batra describes structural foam molding as incorporating less-dense gas into plastic formulations (p.30 col 1 paragraph 1-2), i.e. it is an application which requires lightness. Batra describes incorporating microspheres into plastics (instant base component) (p.30 col 2 final paragraph). Batra states that by adding microspheres in lieu of other gas expansion agents the voids are closed-cell and yield a smooth surface free of cracks among other advantages (p.30 col 2 paragraph 1; p.32 col 1 paragraph 2). Thus it would be obvious to one of ordinary skill to use the microspheres of Jun in the specific lightness-required application of structural foam in order to make structural foam with smooth surfaces, or any of the other advantages listed on p.32 col 1 paragraph 2.
Batra describes using pre-expanded microspheres (p.32 col 1 penultimate paragraph) for shaping processes where no heat is involved. Specific shaping processes include injection molding, extrusion, blow molding, calendaring, and rotational molding (p.32 col 1 final paragraph); i.e. making a formed article.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.